NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         AUG 3 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 JOSE GILBERTO TORRES,                               No.      14-73900

                    Petitioner,                      Agency No. A070-941-811

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Jose Gilberto Torres, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Wakkary v. Holder, 558 F.3d
1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Torres failed

to establish a well-founded fear of future persecution from gang members on

account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992). We reject Torres’ contentions that the agency applied an incorrect legal

standard, or otherwise erred in analyzing his case. Thus, his asylum and

withholding of removal claims fail. See Zetino v. Holder, 622 F.3d 1007, 1011

(9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                        2                                   14-73900